 Case 8:21-cv-00693-WFJ-AAS Document 1 Filed 03/23/21 Page 1 of 5 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ANNETTE CHISHOLM,

      Plaintiff,

v.                                                   CASE NO: _________________

PRICEWATERHOUSECOOPERS LLP,
MARY SASLOW, and
WARREN HOLDING,

      Defendants.
_________________________________/

                    DEFENDANTS’ NOTICE OF REMOVAL

      Defendants, PRICEWATERHOUSECOOPERS LLP, MARY SASLOW

AND WARREN HOLDING (“Defendants”), by and through their undersigned

counsel and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby give their notice

of removal of the case styled Annette Chisholm v. PricewaterhouseCoopers LLP, Mary

Saslow and Warren Holding, Case No.: 20-CA-304, pending in the Circuit Court of the

Thirteenth Judicial Circuit, in and for Hillsborough County, Florida (the “State

Court Action”), to the United States District Court for the Middle District of Florida,

Tampa Division. As grounds, Defendants state as follows:
 Case 8:21-cv-00693-WFJ-AAS Document 1 Filed 03/23/21 Page 2 of 5 PageID 2




                                 I.
                    COMMENCEMENT OF ACTION IN
               STATE COURT AND TIMELINESS OF REMOVAL

      1.      On or about January 13, 2020, Annette Chisholm (“Plaintiff”) filed her

Complaint in the State Court Action. On March 6, 2020, Plaintiff filed an Amended

Complaint in the State Court Action.

      2.      The    Amended       Complaint       was     served    on     Defendant

PricewaterhouseCoopers LLP’s registered agent on March 4, 2021; on Defendant

Warren Holding on March 4, 2021; and on Defendant Mary Saslow on March 10,

2021. A true and correct copy of the Amended Complaint filed by Plaintiff is

attached.

      3.      True and legible copies of any and all processes, pleadings, motions,

and orders, filed in the State Court Action, obtained by Defendants, are attached to

this Notice of Removal as required by 28 U.S.C. §1446(a). A copy of this Notice of

Removal is being filed with the Clerk of Court for the Circuit Court in and for

Hillsborough County, Florida, as required by law. This constitutes all processes,

pleadings, and orders filed in the State Court Action to date.

      4.      Pursuant to 28 U.S.C. § 1446(b), Defendants have timely filed this

Notice of Removal within 30 days after service of summons upon all three

Defendants.

      5.      Written notice of the filing of Notice of Removal to federal court is

being provided to Plaintiff herewith, as required by 28 U.S.C. § 1446(d).



                                           2
 Case 8:21-cv-00693-WFJ-AAS Document 1 Filed 03/23/21 Page 3 of 5 PageID 3




      6.     Under 28 U.S.C. § 1441(a), venue of the removed action is proper in

this Court as this is the district and division embracing the place where the State

Court Action is pending. Venue is also proper in this Court pursuant to 28 U.S.C.

§1391(b).

                              II.
             GROUNDS FOR REMOVAL – FEDERAL QUESTION

      7.     This Court has original jurisdiction over this action based on the

assertion of federal questions pursuant to 28 U.S.C. § 1331, and this action is

therefore properly removable under 28 U.S.C. § 1441(a).

      8.     In applying that statutory provision “[t]he presence or absence of

federal question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which

provides that federal jurisdiction exists only when a federal question is presented on

the face of the plaintiff’s properly pleaded complaint.” Caterpillar, Inc. v. Williams, 482

U.S. 386 (1987).

      9.     In her Amended Complaint, Plaintiff alleges violations of 42 U.S.C.

§ 1981, et seq. (known as Section 1981 of the Civil Rights Act of 1966 and referred to

herein as “Section 1981”).

      10.    Because Plaintiff’s Amended Complaint alleges a cause of action under

Section 1981 (see Amended Complaint), this Court has original federal jurisdiction

under 28 U.S.C. § 1331, and accordingly this case is properly removable under 28

U.S.C. § 1441(a).




                                            3
 Case 8:21-cv-00693-WFJ-AAS Document 1 Filed 03/23/21 Page 4 of 5 PageID 4




      WHEREFORE, Defendants respectfully request that Annette Chisholm v.

PricewaterhouseCoopers LLP, Mary Saslow and Warren Holding, Case No.: 20-CA-304,

currently pending in the Circuit Court of the Thirteenth Judicial Circuit, in and for

Hillsborough County, Florida, be removed to the United States District Court for the

Middle District of Florida, Tampa Division.

DATED: March 23, 2021.

                                              Respectfully submitted,

                                              /s/ Peter W. Zinober
                                              Peter W. Zinober
                                              Florida Bar No. 121750
                                              Lara J. Peppard
                                              Florida Bar No. 520055
                                              Maja A. Hartzell
                                              Florida Bar No. 1022333
                                              OGLETREE, DEAKINS, NASH,
                                              SMOAK & STEWART, P.C.
                                              100 N. Tampa Street, Suite 3600
                                              Tampa, Florida 33602
                                              Telephone: (813) 289-1247
                                              Facsimile: (813) 289-6530
                                              peter.zinober@ogletree.com
                                              lara.peppard@ogletree.com
                                              maja.hartzell@ogletree.com

                                              Attorneys for Defendants




                                         4
 Case 8:21-cv-00693-WFJ-AAS Document 1 Filed 03/23/21 Page 5 of 5 PageID 5




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on the 23 day of March, 2021, the foregoing was

filed with the Clerk of the Court via CM/ECF, and a true and correct copy was sent

via U.S. mail to Plaintiff at her last known address:

                               Annette Ruth Chisholm
                               1902 West Spruce Street
                                Tampa, Florida 33607


                                               /s/ Peter W. Zinober
                                               Attorney

                                                                          46425532.1




                                           5
